        Case 1:17-cv-00151-BLW Document 292 Filed 07/02/20 Page 1 of 3




LAWRENCE G. WASDEN
ATTORNEY GENERAL
STATE OF IDAHO

Brady J. Hall (ISB No. 7873)
Special Deputy Attorney General
brady@melawfirm.net
Moore Elia Kraft & Hall, LLP
Post Office Box 6756
Boise, Idaho 83707
Telephone: (208) 336-6900
Facsimile: (208) 336-7031

Attorneys for Defendants Idaho Department of Corrections, Henry Atencio, Jeff Zmuda, Howard
Keith Yordy, Richard Craig, and Rona Siegert

                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

 ADREE EDMO,                              )   Case No. 1:17-cv-151-BLW
                                          )
         Plaintiff,                       )   NOTICE OF COMPLIANCE WITH
 vs.                                      )   ORDER REQUIRING DEFENDATNS TO
                                          )   PROVIDE     IMMEDIATE     COVID-19
 IDAHO DEPARTMENT OF                      )   TESTING    AND     TRANSPORT   OF
 CORRECTION; HENRY ATENCIO, in            )   PLAINTFF (DKT. 290)
 his official capacity; JEFF ZMUDA, in    )
 his official capacity; HOWARD KEITH      )
 YORDY, in his official and individual    )
 capacities; CORIZON, INC.; SCOTT         )
 ELIASON; MURRAY YOUNG;                   )
 RICHARD CRAIG; RONA SIEGERT;             )
 CATHERINE WHINNERY; AND                  )
 DOES 1-15;                               )
                                          )
        Defendants.                       )
 _________________________________        )




NOTICE OF COMPLIANCE WITH ORDER REQUIRING DEFENDATNS TO PROVIDE
IMMEDIATE COVID-19 TESTING AND TRANSPORT OF PLAINTFF (DKT. 290) – pg. 1
         Case 1:17-cv-00151-BLW Document 292 Filed 07/02/20 Page 2 of 3




       COME NOW Defendants Idaho Department of Correction, Henry Atencio, Jeff Zmuda,

Howard Keith Yordy, Richard Craig, and Rona Siegert, by and through their counsel of record,

hereby give notice of compliance with Order Requiring Defendants to Provide Immediate COVID-

19 Testing and Transport of Plaintiff (Dkt. 290). With the assistance of Corizon, Inc., and the Idaho

Bureau of Laboratories, Plaintiff received expedited testing for COVID-19 yesterday. Further,

Plaintiff was transported and secured today at Idaho Correctional Institution – Orofino (ICIO) in

Orofino, Idaho.

       DATED this 2nd day of July, 2020.

                                              /s/ Brady J. Hall
                                              Brady J. Hall
                                              Counsel for IDOC Defendants




NOTICE OF COMPLIANCE WITH ORDER REQUIRING DEFENDATNS TO PROVIDE
IMMEDIATE COVID-19 TESTING AND TRANSPORT OF PLAINTFF (DKT. 290) – pg. 2
        Case 1:17-cv-00151-BLW Document 292 Filed 07/02/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 2nd day of June, 2020, I filed the foregoing electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

 Lori Rifkin                                     Craig Durham
 lrifkin@rifkinlawoffice.com                     chd@fergusondurham.com
 (Counsel for Plaintiff)                         Deborah Ferguson
                                                 daf@fergusondurham.com
 Dan Stormer                                     FERGUSON DURHAM, PLLC
 dstormer@hadsellstormer.com                     (Counsel for Plaintiff)
 Shaleen Shanberg
 sshanberg@hadsellstormer.com
 HADSELL STORMER & RENICK, LLP
 (Counsel for Plaintiff)

 Amy Whelan                                      Dylan Eaton
 awhelan@nclrights.org                           deaton@parsonsbehle.com
 Julie Wilensky                                  J. Kevin West
 jwilensky@nclrights.org                         kwest@parsonsbehle.com
 NATIONAL CENTER FOR LESBIAN                     PARSONS, BEHLE & LATIMER
 RIGHTS
 (Counsel for Plaintiffs)

                                                 /s/ Brady J. Hall
                                                 Brady J. Hall




NOTICE OF COMPLIANCE WITH ORDER REQUIRING DEFENDATNS TO PROVIDE
IMMEDIATE COVID-19 TESTING AND TRANSPORT OF PLAINTFF (DKT. 290) – pg. 3
